DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 August 2021 was filed after the mailing date of the patent application on 25 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 25 February 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 and Claim 23 are objected to because of the following informalities:  Said claims recite “generating the control channels and data channels”.  Here, the recitation, “data channels”, is not in accordance with antecedent basis.  In order to improve claim clarity, Examiner respectfully suggests amending “generating the control channels and data channels” to “generating the control channels and the data channels”.  Appropriate correction is required.
Claim 1 and Claim 23 are objected to because of the following informalities:  Said claims recite “wherein each of the control channels and the data channels is to be transmitted on a cell of a plurality of cells, the determination of the cDAIs being based on order of the cell”.  Here, the recitation, “order of the cell”, should be preceded by an indefinite article, such as “an”.  Appropriate correction is required.
Claim 1 and Claim 23 are objected to because of the following informalities:  Said claims recite “each of a first subset of the plurality of DCI to be transmitted on a control channel, and each of a second subset of the plurality of DCI to be transmitted on a data channel”.  Here, the use of each appears to be incorrect; the term, “each”, appears to be modifying “a first subset” and “a second subset” when Applicant intends DCI.  In order to improve claim clarity, Examiner respectfully suggests amending “each” to “each DCI”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 12, Claim 23, and Claim 27, said claims recite “the data channels” and “the control channels’ which render said claims unclear because the claim has only previously introduced each term as a singular noun.
Regarding Claims 2-11, Claims 13-22, Claims 24-26, and Claims 28-30, Claims 2-11, Claims 13-22, Claims 24-26, and Claims 28-30 are likewise rejected for depending upon rejected Claim 1, rejected Claim 12, rejected Claim 23, and rejected Claim 27 respectively.
Claims 1-11 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and Claim 23, said claims recite “the determination of the cDAIs” which renders the claim unclear because a plurality of cDAIs has not been determined.  Here, said claims only indicate that a single cDAI has been determined.  Appropriate correction is required.
Regarding Claims 2-11 and Claim 24-26, Claims 2-11 and Claim 24-26 are likewise rejected for depending upon rejected Claim 1 and rejected Claim 23 respectively.
Claims 12-22 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12 and Claim 27, said claims recite “the cDAIs” which renders the claim unclear because a plurality of cDAIs, or cDAIs, has not been previously introduced in accordance with antecedent basis.    Appropriate correction is required.
Regarding Claims 13-22 and Claim 28-30, Claims 13-22 and Claim 28-30 are likewise rejected for depending upon rejected Claim 12 and rejected Claim 27 respectively.

Allowable Subject Matter
Claims 1, 12, 23, and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474